                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ANGELO BOL,

                    Petitioner,                             4:19CV3116

       vs.
                                                MEMORANDUM AND ORDER
TAGGET BOYD,

                    Respondent.


       This matter is before the court on Petitioner’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”). (Filing No. 2.) Habeas corpus cases attacking the legality
of a person’s confinement require the payment of a $5.00 fee. 28 U.S.C. § 1914(a).
The court has reviewed the application to proceed IFP pursuant to 28 U.S.C.
§ 1915(a)(1)-(2). Petitioner’s trust account information shows that Petitioner’s
account contained an average monthly balance of $100 or more for the six-month
period immediately preceding the filing of the petition. (Filing No. 7.) Thus, the
court concludes that Petitioner must be required to pay the $5.00 filing fee because
he has the financial ability to do so. See 28 U.S.C. § 1915(a). No further review of
this case will take place until the fee is paid.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner’s request to proceed IFP (Filing No. 2) is denied.

      2.     Petitioner must pay the $5.00 filing fee within 30 days. Petitioner is
warned that if the fee is not paid as required, the court may dismiss this case without
further notice.
      3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: April 27, 2020: deadline for Petitioner
to pay $5.00 filing fee.

      4.     No further review of this case will take place until the filing fee is paid.

      Dated this 27th day of March, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
